Citation Nr: 1545123	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits, to include a request for substitution.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The appellant contends that his father had active service during World War II.  His father died on August [redacted], 1989.  The appellant is seeking accrued benefits purportedly owed to his mother, the spouse of his deceased father.  She died on October [redacted], 2011.  He also seeks to be substituted as an appellant for his mother.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for accrued benefits.  In a February 2014 Statement of the Case, the RO additionally notified the appellant that he was ineligible to be substituted as a claimant for his deceased mother.  


FINDINGS OF FACT

1.  The appellant's mother did not have a pending claim for VA benefits at the time of her death.

2.  The appellant's claim was submitted more than one year after the death of his mother.


CONCLUSIONS OF LAW

1.  The legal requirements for establishing entitlement to accrued benefits have not been met.  38 U.S.C.A. § 38 U.S.C.A. 5121 (West 2014); 38 C.F.R. § 3.1000(c) (2015).

2.  The legal requirements for establishing the appellant as a substitute claimant for his mother have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his or her death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of [title 38]..."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  

Payment of accrued benefits requires that the Veteran or other payee had a claim for the underlying benefit pending at the time of death or that benefits had been awarded and unpaid at the time of death.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2014); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  Further, applications for accrued benefits must be filed within one year after the date of death of a purported claimant.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

Similarly, a request for a claimant to be substituted as an appellant for purposes of processing a claim for VA benefits to completion must be filed not later than one year after the date of death of the original claimant.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).

Review of the claims file reveals that the appellant's mother did not have a pending claim for VA benefits at the time of her death or that there were benefits that had been awarded and unpaid.  A claim for service connection for the cause of her husband's death was denied in September 2010, and she did not appeal that decision.  Accordingly, there is no basis under which accrued benefits may be granted, and there is no pending claim for which the appellant could be substituted in place of his mother. 

Furthermore, the appellant's mother died October [redacted], 2011.  He did not submit a claim for death benefits, accepted as a claim for accrued benefits, until January 2013, more than one year after his mother's death.  Therefore, even if the appellant's mother had a pending claim for VA benefits or was otherwise entitled to benefits that had not been paid at her time of death, the one-year time limit for filing for accrued benefits had expired.  By virtue of this fact, the time limit for the appellant to request to be substituted as an appellant for his mother had also expired.  

The facts of this appeal are not in dispute and the law is dispositive.  As such, the appellant's claim of entitlement to accrued benefits, as well as his request to be considered as a substitute appellant, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits, to include the request for substitution, is denied.

Entitlement to substitution as claimant due to the death of the appellant's mother is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


